Citation Nr: 0117439	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands.

2.  Entitlement to service connection for hypertension, 
secondary to service-connected sinus arrhythmia.

3.  Entitlement to an increased rating for sinus arrhythmia, 
currently evaluated as 10 percent disabling.

4.  Whether there was clear and unmistakable error in an 
April 1946 rating decision which assigned a noncompensable 
rating for sinus arrhythmia.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a skin disorder of the hands, and hypertension 
secondary to service-connected sinus arrhythmia; granted a 10 
percent rating for sinus arrhythmia; and concluded that there 
was no clear and unmistakable error in an April 1946 rating 
decision which assigned a noncompensable rating for sinus 
arrhythmia.  

In January 2001, the Board sent the veteran and his 
representative a letter indicating that an initial review of 
his file revealed that his substantive appeal pertaining to 
the issue of entitlement to an increased rating for sinus 
arrhythmia may not have been filed in a timely manner.  In a 
February 2001 response, the veteran's representative pointed 
out that a Memorandum in response to the Statement of the 
Case which accompanied the veteran's June 1999 two-page 
substantive appeal, included a discussion related to the 
issue of entitlement to an increased rating for sinus 
arrhythmia.  The Board finds that this additional 
documentation was sufficient to perfect his appeal on the 
matter.  Accordingly, the issue is properly before the Board 
at this time.  

The issues of entitlement to service connection for a skin 
disorder of the hands, entitlement to service connection for 
hypertension, secondary to service-connected sinus 
arrhythmia, and entitlement to an increased rating for sinus 
arrhythmia will be addressed in the Remand portion of this 
decision.  


FINDING OF FACT

An unappealed, April 1946 rating decision which assigned a 
noncompensable rating for sinus arrhythmia was reasonably 
supported by the evidence of record and prevailing legal 
authority; it was not undebatably erroneous.  


CONCLUSION OF LAW

There was no clear and unmistakable error in an April 1946 
rating decision which assigned a noncompensable rating for 
sinus arrhythmia.  38 U.S.C. § 4005 (1945); 38 C.F.R. 
§ 3.105(a) (1945).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that upon 
enlistment examination in May 1943, no cardiac abnormalities 
were found.  A chest X-ray was negative.  An examination 
report dated in February 1946 indicated that a chest X-ray 
was negative.  The veteran's heart sounds and rhythm were 
also negative.  His pulse was 67 and his blood pressure was 
120/70.  Upon discharge examination in March 1946, it was 
noted that no physical complaints had been found upon 
enlistment.  However, clinical evaluation at that time 
revealed a totally irregular cardiac rhythm.  An EKG showed 
an auricular fibrillation.  A course of quinidine was 
advised.  He was transferred for further study and treatment.  
Upon examination at the U.S. Naval Hospital, heart sounds 
were normal and of good quality.  No murmurs were heard and 
there were no cardiac enlargements.  His pulse was 76.  There 
were frequent extra systoles (premature) but otherwise rhythm 
was regular.  The following day, heart rhythm revealed 
persistent, frequent extra systoles.  The next day, an EKG 
showed regular sinus rhythm with occasional premature 
auricular contractions.  There were no physical signs 
suggestive of organic heart disease.  Five days later, only 
occasional extra systoles were heard.  He was discharged two 
days later for separation from service.  

In an April 1946 rating decision, the RO granted service 
connection for sinus arrhythmia and assigned a noncompensable 
rating.  The veteran was advised of this determination and 
informed of his appellate rights.  However, he did not appeal 
the decision.  

In a January 1998 rating decision, the RO granted the veteran 
a 10 percent rating for his service-connected sinus rhythm.  
In his statements in support of his appeal, the veteran has 
argued that the condition was asymptomatic in 1946 and 
remained asymptomatic to the present time.  Therefore, he 
should have been granted a compensable rating in 1946.  

II.  Analysis

The veteran asserts there was clear and unmistakable error 
(CUE) in the April 1946 rating decision which assigned a 
noncompensable rating for his service-connected sinus 
arrhythmia.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based upon CUE.  Legal authority provides that, where CUE is 
found in a prior rating decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C. 
§ 4005 (1945); 38 C.F.R. § 3.105(a) (1945).  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,  

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . 

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of validity 
to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the April 
1946 rating decision provided that paroxysmal auricular 
fibrillation should be rated as paroxysmal tachycardia.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7011 (1945).  
Paroxysmal tachycardia with infrequent attacks was assigned a 
10 percent rating.  A 30 percent rating required severe, 
frequent attacks.  38 C.F.R. § 4.104, DC 7013 (1945).  
Permanent auricular fibrillation was assigned a 10 percent 
rating.  38 C.F.R. § 4.104, DC 7012 (1945).  

Upon a review of the record, the Board concludes that there 
was no clear and unmistakable error in the April 1946 rating 
decision which assigned a noncompensable rating for the 
veteran's service-connected sinus arrhythmia.  Enlistment 
examination in May 1943 did not show any evidence of any 
cardiac abnormalities, and the veteran was not treated for a 
sinus arrhythmia.  Upon separation examination in March 1946, 
an irregular cardiac rhythm was detected and a subsequent EKG 
showed an auricular fibrillation.  Further study showed 
frequent extra systoles; however, five days later, only 
occasional extra systoles were detected.  Shortly thereafter, 
the veteran was discharged from service.  

Based on this evidence, the RO concluded that the veteran did 
not experience infrequent attacks of paroxysmal auricular 
fibrillation to support the assignment of a 10 percent 
rating.  As the veteran exhibited only one attack prior to 
the rating in question, it cannot be said that the decision 
in 1946 constituted clear and unmistakable error.  Rather, 
the decision represented a reasonable exercise of rating 
judgment.  While the veteran may disagree as to how the facts 
were weighed by the adjudicator at that time, such 
disagreement is insufficient upon which to base a claim of 
clear and unmistakable error.

Accordingly, the Board finds that the April 1946 rating 
decision which assigned a noncompensable rating for sinus 
arrhythmia was reasonably supported by the evidence of record 
and prevailing legal authority, and was not undebatably 
erroneous.  Furthermore, the RO, in 1946, had before it the 
correct facts as they were known at the time.  While the 
veteran argues that his condition has been the same since 
discharge, the only question at issue in a CUE claim is what 
the RO did then and not what it has done in recent years.  
Hence, the veteran's claim that there was CUE in the April 
1946 rating decision must be denied.  

It is noted parenthetically, that a significant change in the 
law was effected on November 9, 2000, when the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As this matter 
is one involving a claim of clear and unmistakable error in a 
prior rating decision, and in light of the exclusions set 
forth in 20.1411 (2000), the VCAA is not found to be 
applicable to this claim, and even if it were, no further 
actions by VA are deemed to be in order for compliance with 
the notice and duty to assist provisions contained in the 
VCAA.  


ORDER

The claim that there was clear and unmistakable error in an 
April 1946 rating 
decision which assigned a noncompensable rating for sinus 
arrhythmia is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As a result of this change, the Board has concluded 
that the remaining three issues should be remanded to the RO 
for compliance with the notice and duty to assist provisions 
contained in the new law.  Furthermore, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on these issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claims; that is, he should be advised to submit medical 
evidence of a relationship between his skin disorder and his 
military service, as well as medical evidence of a 
relationship between his hypertension and either his military 
service or his service-connected sinus arrhythmia.  In 
addition, he should advise the RO of any outstanding medical 
records which support his claim for an increased rating for 
sinus arrhythmia, including those records referred to in his 
July 1997 claim that may be available but have not yet been 
obtained.  Importantly, however, the RO is informed that it 
is their responsibility to ensure that all appropriate 
development is undertaken in this case, including obtaining 
any necessary medical examinations and opinions.  

With regard to the rating to be assigned the heart 
arrhythmia, the Board notes that the last examination was 
conducted over two years ago.  In addition, the claims folder 
does not appear to have been made available to the examiner.  
Clinical data which takes into account both prior and recent 
medical treatment is needed to ensure that the evaluation of 
the veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (2000).  

The regulations pertaining to rating cardiovascular 
disabilities, which include hypertension, were revised 
effective January 12, 1998.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  Therefore, in reviewing the case, the RO is reminded 
that it must evaluate the veteran's sinus arrhythmia under 
both the old and current regulations to determine whether he 
is entitled to an increased evaluation under either set of 
criteria.  The VA General Counsel has recently provided 
guidance as to how such changes in rating criteria should be 
applied:

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).

In recognition of the difficulty of collecting or preserving 
proof of service-incurrence of disabilities in combat 
conditions, 38 U.S.C.A. §  1154(b) allows combat veterans to 
establish a presumption of service-connection by lay or other 
evidence in the absence of official records.  The veteran has 
alleged combat status.  A decision on whether he served in 
combat must be made by the RO.


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must address the issue of 
whether the veteran served in combat in 
order to determine whether he is entitled 
to the presumption available to such 
veterans in connection with his claim for 
direct service connection.  Additional 
detailed evidence should be obtained from 
him as to specific combat incidences, 
including dates, name of ships he was 
assigned to at the time of these 
incidents, a description of the incidents, 
location of the incidents, etc.  Personnel 
records should be obtained, and 
verification of combat status should be 
requested from the U.S. Army and Joint 
Services Environmental Support Group 
(ESG).

3.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for a skin disorder of 
the hands, hypertension, and sinus 
arrhythmia.  All identified records should 
be obtained.  The veteran is also notified 
of the need to submit medical evidence 
that it is at least as likely as not 
(50/50) [standard of proof is italicized] 
that (1) his skin disorder of the hands is 
related to his military service; and (2) 
that his hypertension is causally related 
to his service-connected sinus arrhythmia 
or his military service.  He should also 
submit medical evidence of the presence of 
an auricular arrhythmia; in particular, a 
rating in excess of 10 percent in this 
particular case may be assigned where 
there is evidence of more than four 
episode of the service connected 
arrhythmia as documented by ECG or Holter 
monitor or evidence of frequent severe 
attacks. 

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  If the veteran is deemed to be a 
combat veteran or if he submits competent 
evidence that his skin condition may be 
associated with a disease in service, he 
should be scheduled for a VA skin 
examination.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including the service 
medical records, which should be provided 
to him/her prior to the examination.  
After the examination (which should 
include any other tests deemed indicated 
by the examiner) and a review of the 
record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions:

(a)  Does the veteran currently have 
a chronic skin disorder of the 
hands?  Please list all relevant 
diagnoses.  

(b)  Is it at least as likely as not 
(50/50) that any currently shown 
skin condition had its onset in or 
was otherwise related to the 
veteran's military service?

The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

6.  The RO should schedule the veteran for 
a cardiovascular examination to ascertain 
the current severity of his sinus 
arrhythmia.  The examiner must be provided 
with the relevant code provisions as set 
forth in the old and revised criteria for 
evaluating cardiovascular disabilities.

With regard to hypertension, the 
cardiovascular examiner should address the 
issue of the etiology of any hypertension 
if the RO determines that the criteria, 
set forth in the VCAA and any implementing 
regulations which may be published, for 
ordering a VA examination are met.  If 
hypertension and any associated heart 
disease are present (and deemed related to 
the sinus arrhythmia), the examiner should 
address each of the criteria in the rating 
schedule (old and new) for rating 
hypertension and the appropriate heart 
disease to assure that all findings 
necessary to rate the veteran are included 
in the examination report.  It is noted 
that the examiner should not assign a 
disability rating.  

In addition, the examiner should review 
the claims folder, including the service 
medical records, which should be provided 
to him/her prior to the examination, and 
provide written responses, to the extent 
feasible, to the following questions:  

Sinus arrhythmia:

(a)  Is there objective evidence 
that the veteran has suffered from 
sinus arrhythmia postservice?  
Please list any clinical 
manifestations that may be 
attributed to this condition.  

(b)  Does the veteran experience 
permanent atrial fibrillation?  

(c)  If not, is there ECG or Holter 
monitor evidence of paroxysmal 
atrial fibrillation?  If yes, 
approximately how many times per 
year?  

(d)  Does the veteran experience 
severe frequent attacks of auricular 
fibrillation?

Hypertension:  (As noted above, the 
RO must instruct the examiner 
whether these questions should be 
answered.)

(a)  Does the veteran currently have 
chronic hypertension?  

(b)  Is it at least as likely as not 
(50/50) that any currently diagnosed 
hypertension had its onset in the 
veteran's military service?

(c)  Is it at least as likely as not 
(50/50) that any hypertension is 
proximately due to or the result of 
or being aggravated by the service 
connected arrhythmia?  If 
aggravated, the degree of 
aggravation should be quantified to 
the extent feasible.  In addition, 
the severity of the hypertension 
should be evaluated.

(d)  If the answer to the first 
question in number (c) directly 
above is "yes", the examiner 
should note whether it is at least 
as likely as not (50/50) that the 
veteran has heart disease which is 
proximately due to or the result of 
or being aggravated by the 
hypertension.  If aggravated, the 
degree of aggravation should be 
discussed to the extent feasible.  
Moreover, the examiner should 
evaluate the severity of the 
disability, addressing all 
manifestations in the old and new 
rating code (which should be 
provided).  However, a rating is not 
to be assigned.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  This should include 
a determination as to the whether the 
veteran served in combat.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including both the old and new 
criteria for rating cardiovascular 
disabilities.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



